Citation Nr: 0935928	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-25 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to 
September 1977.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice. 

A notice letter was sent to the appellant in March 2005.  
This notice conveyed in layperson's terms the requirements 
for establishing service connection for a disease or injury 
that caused the Veteran's death.  This notice also clearly 
informed the appellant of evidence needed to establish that 
the Veteran's death was caused by a service-connected 
disability.  Absent from this notice was a listing of those 
conditions for which the Veteran was service connected at the 
time of his death.  In that sense the notice did not strictly 
comply with the requirements as set out in Hupp.  Thus, upon 
remand, the appellant should be provided with a notice letter 
in compliance with the requirements set for in Hupp, 
specifically informing her of the Veteran's service-connected 
disabilities.

In her notice of disagreement from August 2005, the appellant 
contended that the Veteran had a temper and would have to 
take his prescribed pills to calm him down.  She alleged that 
the Veteran complained of headaches so intense that he 
indicated that it was as if his head was going to explode.  
The appellant also argued that the Veteran would take his 
prescribed medication more than once a day to calm down his 
nerves and that there were times when he would complain that 
his chest felt on fire and was short of breath.  Importantly, 
the appellant alleges that the Veteran's personality disorder 
and chronic posttraumatic headaches, for which he took 
medication, caused his death.

Therefore, a remand for a medical opinion is necessary before 
the Board can render a decision in this matter.  See 38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a notice letter 
addressing all of the disabilities the 
Veteran service-connected for during his 
lifetime pursuant to Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  Request a medical opinion regarding 
whether the Veteran's organic personality 
disorder, chronic posttraumatic headaches, 
and cerebral trauma, for which he is 
service-connected, were contributory 
causes of the Veteran's death.  

Specifically, the examiner should 
determine if it is at least as likely as 
not whether the Veteran's prescribed 
medication for his service connected 
disabilities contributed to, or resulted 
in, cardiac arrest, the cause of the 
Veteran's death.

In this regard, it may be helpful to the 
examiner to review the rating action of 
December 2003 to determine if any of the 
service connected disabilities were 
contributory causes of the Veteran's 
death.  

The claims file must be made available to 
the examiner for a review of the Veteran's 
pertinent medical history.  The examiner 
should be provided a full copy of this 
remand, and he or she must indicate that 
he or she has reviewed the claims file.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




